Citation Nr: 0212974	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1944 to February 1946 and service as a New Philippine Scout 
from March 1946 to February 1949.   

The veteran filed an initial claim of entitlement to service 
connection for bilateral hearing loss in September 1998.  In 
an August 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Manila, Philippines (the RO) 
granted the claim and assigned a noncompensable disability 
rating.  The veteran appealed the assigned disability rating.   

In March 2001 the Board of Veterans' Appeals (the Board) 
remanded this case, which consisted of the issue of 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss, to the RO to schedule the 
veteran for an audiology examination, which was conducted in 
August 2001.  A June 2002 rating decision granted entitlement 
to an increased evaluation of 20 percent for bilateral 
hearing loss effective September 25, 1998 and an evaluation 
of 40 percent effective June 10, 1999.  

There is subsequent correspondence from the veteran thanking 
VA for the increase in his service-connected disability; 
however, since it is unclear from the correspondence whether 
the veteran is satisfied with the disability evaluation 
assigned in June 2002, the Board does not interpret the 
veteran's correspondence as an attempt to withdraw his 
increased rating claim.  See AB v. Brown, 6 Vet. App. 35 
(1993) [applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].


FINDINGS OF FACT

1. The March 1999 VA audiological examination shows that the 
veteran has an average pure tone threshold of 48 decibels in 
the right ear, with speech recognition ability of 96 percent; 
and average pure tone threshold of 54 decibels in the left 
ear, with speech recognition ability of 80 percent.

2.  The August 2001 VA audiological examination shows that 
the veteran has an average pure tone threshold of 66 decibels 
in the right ear, with speech recognition ability of 72 
percent; and average pure tone threshold of 88 decibels in 
the left ear, with speech recognition ability of 80 percent.  
Thresholds in the left ear were 55 decibels or higher at the 
relevant frequencies.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability evaluation for his 
service-connected bilateral hearing loss.  As noted in the 
Introduction, a disability rating of 20 percent has been 
assigned effective September 25, 1998 and a disability rating 
of 40 percent has been assigned effective June 10, 1999.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim.


Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA, 
as interpreted by the Court in the Quartuccio decision, have 
been satisfied with respect to the issue addressed in this 
decision.  

The November 1999 statement of the case (SOC) provided the 
veteran with the pertinent VA law and regulations on 
increased evaluations.  As noted above, this issue was 
remanded by the Board in March 2001 for additional 
development.  An increased evaluation was assigned and a June 
2002 supplemental statement of the case (SSOC) again informed 
the veteran as to the pertinent VA law and regulations and 
the type of evidence needed for an increased evaluation, 
including the current provisions of 38 C.F.R. § 4.85. 

Moreover, the Board's March 2, 2001 remand was in part due to 
the then-recent passage of the VCAA.  See the Board's remand, 
page 3.  Later in March 2001, the RO sent the veteran a 
letter which discussed the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was specifically 
informed that he was to provide the RO with the names, 
addresses, and approximate dates of treatment for all health 
care providers who may possess additional records relevant to 
the claim currently on appeal dated during the previous two 
years.  The veteran indicated that the relevant evidence was 
already in VA custody.

In short, the veteran has been specifically notified of the 
provisions of the VCAA and of what evidence he should furnish 
to VA.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  See VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, there are VA audiometric examinations on file, 
with the most recent examination conducted in August 2001 in 
conformity with the instructions contained in the Board's 
March 2001 remand.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Schedular criteria for bilateral hearing loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Effective June 10, 1999, during the pendency of this appeal, 
the VA Schedule for rating Disabilities, 38 C.F.R. Part 4, 
was amended with regard to evaluating hearing impairment and 
other diseases of the ear. 64 Fed. Reg. 25208, 25209 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

According to VAOPGCPREC 3-2000 (2000), VA General Counsel 
determined that the decision in Karnas is to be implemented 
by first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the former and current versions 
of the regulation.  If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. § 
4.85-4.87 (June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

An exception applies under the new regulations, which allow 
for a rating specialist to determine the numeric designations 
based solely upon puretone averages when the puretone 
averages at each of the four specific frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, 
regardless of whether an examiner has certified that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination. 38 
C.F.R. § 4.86(a) (2001).

Factual Background

The veteran's service medical records included a finding of 
hearing defect in connection with his February 1949 
separation physical examination. 

Outpatient treatment records dating back to April 1977 have 
been associated with the veteran's VA claims folder.  These 
records are not pertinent to the issue on appeal.

As noted by the Board in the Introduction, the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss was received by VA from the veteran on September 
25, 1998.

An audiological evaluation conducted in March 1999 revealed 
the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
55
60
47.5
LEFT
45
55
55
60
53.75

Discrimination ability in March 1999 was 96 percent correct 
in the right ear and 80 percent correct in the left ear.

An audiological evaluation was conducted by a VA facility in 
April 1999.  Although it was concluded that the results 
showed moderate sensorineural hearing loss on the right and 
severe mixed hearing loss on the left, no speech 
discrimination scores were provided and the pure tone 
threshold results were not interpreted. 

An August 1999 rating decision granted entitlement to service 
connection for bilateral hearing loss; a noncompensable 
evaluation was assigned effective September 25, 1998.  The 
veteran timely appealed the assigned rating.  

A VA audiological evaluation was conducted in August 2001.  
The audiogram showed the following pure tone thresholds, in 
decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
70
85
66.25
LEFT
80
85
90
95
87.5

Discrimination ability in August 2001 was 72 percent correct 
in the right ear and 80 percent correct in the left ear.

By rating action dated in June 2002, the RO granted an 
evaluation of 20 percent for bilateral hearing loss effective 
September 25, 1998, the date the claim for entitlement to 
service connection for hearing loss was received by VA, and 
an evaluation of 40 percent effective June 10, 1999, the date 
of the revision of the schedular criteria for rating hearing 
loss.  [As noted by the Board in the law and regulations 
section, the new criteria may not be applied retroactively.] 

Analysis

The veteran is seeking an increased evaluation for his 
service-connected bilateral hearing loss.

As discussed by the Board above, prior to the effective date 
of the new VA regulations pertaining to hearing loss, June 
10, 1999, only the old regulations are applicable.  See 
VAOPGCPREC 3-2000.  

The only audiometry evaluation on file prior to June 10, 1999 
was the March 1999 evaluation, which shows a right ear pure 
tone threshold average rounded to 48 decibels with a 96 
percent speech recognition ability that corresponds to acuity 
level I under the old regulations.  See 38 C.F.R. § 4.87, 
Table VI (effective prior to June 10, 1999).  The March 1999 
audiometry report reflects that the left ear pure tone 
threshold average is rounded to 54 decibels with an 80 
percent speech recognition ability that corresponds to acuity 
level IV under the old regulations.  See 38 C.F.R. § 4.87, 
Table VI (effective prior to June 10, 1999).  The Board finds 
that Level IV hearing in the poorer (left) ear when combined 
with level I hearing in the better (right) ear warrants a 
noncompensable rating of the rating schedule under the old 
regulations.  See 38 C.F.R. § 4.87, Table VII, Diagnostic 
Code 6100 (effective prior to June 10, 1999).

The Board notes that although VAOPGCPREC 3-2000 prohibits the 
application of current schedular criteria prior to their 
effective date of June 10, 1999, the reverse is not true with 
respect to application of former schedular criteria 
prospectively.  Consequently, the Board must determine 
whether a higher evaluation for the veteran's bilateral 
hearing loss can be assigned beginning June 10, 1999 under 
either the old or new regulations.  

Because the April 1999 audiometry examination does not 
include discrimination scores or interpreted pure tone 
threshold results, as required when determining the correct 
hearing impairment under 38 C.F.R. § 4.85(a) (2001), the only 
interpreted VA audiometry examination on file after March 
1999 is dated in August 2001.  The VA audiometry evaluation 
of August 2001 shows a right ear pure tone threshold average 
rounded to 66 decibels with a 72 percent speech recognition 
ability that corresponds to acuity level VI under the 
schedular criteria in effect prior to June 10, 1999.  See 38 
C.F.R. § 4.87, Table VI (effective prior to June 10, 1999).  
The August 2001 VA audiometry report reflects a left ear pure 
tone threshold average rounded to 88 decibels with an 80 
percent speech recognition ability that corresponds to acuity 
level V under the old criteria.  See 38 C.F.R. § 4.87, Table 
VI (effective prior to June 10, 1999).  The Board finds that 
Level VI hearing in the poorer (left) ear when combined with 
level V hearing in the better (right) ear warrants a 20 
percent rating under the rating schedule in effect prior to 
June 10, 1999.  See 38 C.F.R. § 4.87, Table VII, Diagnostic 
Code 6101 (effective prior to June 10, 1999).

However, under 38 C.F.R. § 4.86(a) (effective on and after 
June 10, 1999), where the pure tone threshold in each of the 
four specified frequencies is 55 or greater, the results 
obtained from Table VI will be compared to the results 
obtained from Table VIa, and the higher of the two will be 
applied.  According to the results of the August 2001 VA 
audiometry evaluation, the service-connected left ear pure 
tone thresholds in each of the four specified frequencies is 
55 or greater.  Therefore, the higher of the August 2001 
puretone threshold average results in the left ear obtained 
from either Table VI or Table VIa will apply.  Because Level 
VIII under Table VIa is higher than level VI under Table VI, 
level VIII applies.

Consequently, the Board finds that Level VIII hearing in the 
poorer (left) ear when combined with level VI hearing in the 
better (right) ear warrants a 40 percent rating under the new 
schedular criteria.  See § 4.85, Tables VI, VIa, VII, 
Diagnostic Code 6100, § 4.86(a) (effective on June 10, 1999).  
Because a 40 percent evaluation is the veteran's current 
rating, an increased evaluation is not warranted under either 
the old or new schedular criteria.

Under Fenderson, as has been discussed above, staged ratings 
may be assigned, based on the evidence of record .  In this 
case, the evidence does not show bilateral hearing loss to be 
worse than 20 percent beginning September 25, 1998 under the 
old VA regulations.  Further, the evidence does not show 
bilateral hearing loss to be worse than 40 percent beginning 
June 10, 1999 under either the old or new VA regulations.  
Accordingly, the staged ratings assigned by the RO are 
correct and will not be changed by the Board.


Additional comment

The Board notes that the veteran has not requested, and the 
RO has not considered, the assignment of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) (2001).  
Accordingly, the Board is without jurisdiction to consider 
the matter.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
[the Board cannot make a determination as to an 
extraschedular evaluation in the first instance].  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].

 
ORDER

Entitlement to an evaluation in excess of 20 percent 
effective September 25, 1998 and in excess of 40 percent 
effective June 10, 1999 for bilateral hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

